Citation Nr: 0809744	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  00-00 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for neuropsychiatric 
disability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel





INTRODUCTION

The appellant had active service from February 1975 to 
February 1976.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in Waco, 
Texas.

In January 2005, the Board reopened and denied service 
connection for bilateral hearing loss disability, and service 
connection for post traumatic stress disorder.  The appellant 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  In July 2007, the Court issued a 
MEMORANDUM DECISION, wherein the Board's decision was 
affirmed as to service connection for PTSD, and set aside and 
remanded for service connection for hearing loss.  Also, the 
Court instructed VA to issue a Statement of the Case (SOC) at 
to service connection for a neuropsychiatric condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's June 1977 submission to the RO expressed 
dissatisfaction with the initial May 1977 rating decision as 
to service connection for hearing loss and a neuropsychiatric 
condition.  Her disagreement as to the evidence considered 
and her request for representation, liberally read, is 
construed as a desire to seek appellate review.  See Mason v. 
Brown, 8 Vet. App. 44, 57 (1955).  A vague notice of 
disagreement is not the same a no notice of disagreement; and 
VA should have sought clarification.  Jarvis v. West, 12 Vet. 
App. 559, 561 (1999).

VA has not yet responded to the appellant's June 1977 letter 
with an SOC as required by 38 U.S.C.A. § 7105(d).  As such, 
her claims contesting denial of service connection for 
hearing loss and a neuropsychiatric condition have not been 
finally disallowed.  Accordingly, VA must issue the appellant 
an SOC on the issues of service connection for bilateral 
hearing loss and a neuropsychiatric disability.

Accordingly, the case is REMANDED for the following action:

The RO will send the appellant an SOC on 
the issues of service connection for 
bilateral hearing loss disability and a 
neuropsychiatric condition.  Thereafter 
the appellant will be afforded 60 days in 
which to perfect her appeal to the Board 
by filing a Substantive Appeal pursuant to 
38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. 
§§ 20.202 and 20.302(b).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


